ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_06_FR.txt. 91

OPINION INDIVIDUELLE DE M. REZEK

Préséance logique des questions de compétence sur les questions d'immunités
— Effet de l'exclusion des questions de compétence des conclusions finales du
Congo ~~ Territorialité et défense de certains biens juridiques comme règles élé-
mentaires de compétence — Nationalité active et passive comme règles de com-
pétence complémentaires — Exercice de la compétence pénale sans aucune cir-
constance de rattachement au for non encore autorisée en droit international —
Système international de coopération pour la répression du crime.

1. Je suis persuadé que j'écris en ce moment une opinion dissidente,
bien qu’elle doive étre classée parmi les opinions individuelles du fait que
son auteur a voté en faveur de l’ensemble du dispositif de larrét.
J'approuve, comme la majorité des membres de la Cour, tout ce qui est
dit dans le dispositif, car le traitement de la question de l’immunité me
paraît conforme à l’état du droit. Je regrette pourtant qu’une majorité ne
se soit pas formée sur le point essentiel du problème posé à la Cour.

2. Aucune immunité n’est absolue, dans aucun ordre juridique. Toute
immunité s’inscrit forcément dans un cadre donné, et aucun sujet de droit
ne saurait bénéficier d’une immunité dans l’abstrait. Ainsi peut-on invo-
quer une immunité vis-à-vis d’une juridiction nationale donnée et non
pas à l’égard d’une autre. De même, une immunité peut déployer ses
effets vis-à-vis de juridictions internes, mais pas à l'égard d’une juridic-
tion internationale. Dans le cadre d’un ordre juridique donné, une immu-
nité peut être invoquée à l'encontre de la juridiction pénale mais pas de la
juridiction civile, ou bien à Pencontre de la juridiction ordinaire mais pas
d'un for spécial.

3. La question de la compétence précède donc nécessairement celle de
Yimmunité. Les deux questions ont en outre fait largement l’objet du
débat, tant au niveau des pièces écrites que lors de la procédure orale,
entre les Parties. Le fait que, dans ses conclusions finales, le Congo se soit
limité à inviter la Cour à rendre une décision fondée sur l’immunité de
son ancien ministre vis-à-vis du for interne de la Belgique ne justifie pas
Pabandon par la Cour de ce qui constitue une prémisse inexorable à
l'examen de la question de l’immunité. Il n’est ici aucunement question de
retenir l'ordre des questions soumises à l’examen de la Cour mais d’obser-
ver l’ordre logique qui, en toute rigueur, s'impose. Autrement, on glisse
vers un règlement par la Cour de la question de savoir si l’immunité exis-
terait ou non au cus où la justice belge serait compétente...

4. En statuant au préalable sur la question de la compétence, la Cour
aurait eu l’occasion de rappeler que l’exercice de la juridiction pénale

92
92 MANDAT D’ARRET (OP. IND. REZEK)

interne, sur la seule base du principe de la justice universelle, présente
nécessairement un caractère subsidiaire et qu'il y a de substantielles rai-
sons pour cela. D'abord, il est admis qu'aucun for n’est aussi qualifié
pour conduire à son terme, comme il convient, un procès pénal, que celui
du lieu des faits, ne serait-ce que par la proximité des preuves, la connais-
sance plus approfondie des inculpés et des victimes, la perception plus
nette de toutes les circonstances du cadre délictueux. Ce sont des raisons
d'ordre plus politique que pratique qui conduisent plusieurs systèmes
internes à placer juste après le principe de la territorialité un autre fon-
dement de compétence pénale qui s'affirme sans égard au lieu des faits,
celui de la défense de certains biens juridiques particulièrement chers à
l'Etat : la vie et l'intégrité du souverain, le patrimoine public, l’adminis-
tration publique.

5. En dehors de ces deux principes élémentaires, la complémentarité
devient la règle : dans la plupart des pays, l’action pénale est possible sur
la base des principes de la nationalité active où passive, lorsque l’on est en
présence de crimes commis à l'étranger, ayant pour auteurs ou pour vic-
times des ressortissants de l’Etat du for, mais à la condition que, dans les
cas susmentionnés, le procès n’ait pas eu lieu ailleurs, dans un Etat dont
la compétence pénale s’imposerait tout naturellement, et que l’accusé se
trouve sur le territoire de l'Etat du for, dont il est lui-même un ressortis-
sant, ou bien que tel soit le cas de ses victimes.

6. L’activisme qui pourrait mener un Etat à rechercher hors de son ter-
ritoire, par la voie d’une demande d’extradition ou d’un mandat d’arrét
international, une personne qui aurait été accusée de crimes définis en
termes de droit des gens, mais sans aucune circonstance de rattachement
au for, n'est aucunement autorisé par le droit international en son état
actuel. C’est avec une forte dose de présomption qu'est posée la question
de savoir si la Belgique ne serait pas «obligée» d'engager l’action pénale
dans l'espèce. Ce qui n’est pas autorisé ne peut pas, à fortiori, être obli-
gatoire. Le défendeur n’a pas apporté la preuve qu’il existe un seul autre
Etat qui, dans de pareilles circonstances, aurait déjà donné libre cours à
une action pénale, même si l’on fait abstraction du problème de l’immu-
nité de l’inculpé. Il n’y a pas de «droit coutumier en formation» qui
découle de l’action isolée d’un Etat; il n’y a pas, à l’état embryonnaire, de
règle coutumière en gestation, même si la Cour, en traitant la question de
la compétence, acceptait de donner suite à la demande du défendeur qui
la prie de ne pas enrayer le processus de formation du droit.

7. L'article 146 de la convention de Genève de 1949 (IV), sur la protec-
tion des personnes civiles en temps de guerre (article qui se trouve aussi
dans les trois autres conventions de 1949), est, de toutes les normes du
droit conventionnel existant, celle dont le texte serait le plus susceptible
de conforter le point de vue du défendeur lorsqu'il fonde l'exercice de la
juridiction pénale sur la seule base du principe de la compétence univer-
selle. Cette disposition invite les Etats à rechercher, livrer ou juger les per-
sonnes inculpées des crimes prévus dans les conventions en cause. Néan-
moins, à part le fait que le cas d’espèce échappe au strict champ

93
93 MANDAT D’ARRET (OP. IND. REZEK)

d’application des conventions de 1949, M™* Chemillier-Gendreau a rap-
pelé, pour comprendre le sens de la norme, l’enseignement d’un des plus
notables spécialistes du droit pénal international (et du droit internatio-
nal pénal), le doyen Claude Lombois :

«Là où cette condition n’est pas formulée, on ne peut que la sous-
entendre : comment un Etat pourrait-il rechercher un criminel sur
un autre territoire que le sien ? Le livrer, s’il n’est pas présent sur son
territoire? Recherche comme livraison supposent des actes de
contrainte, liés à des prérogatives de puissance publique souveraine,
qui ont le territoire pour limite spatiale.» !

8. Il est impératif que tout Etat se demande, avant d'essayer de faire
avancer le droit des gens dans une direction qui va à l’opposé de certains
principes qui régissent encore de nos jours les relations internationales,
quelles seraient les conséquences de la conversion d’autres Etats, éven-
tuellement d’un grand nombre d’autres Etats à une pareille pratique.
Cela n’est pas sans raison que les Parties ont discuté devant la Cour la
question de savoir quelle aurait été la réaction de certains pays européens
si un juge du Congo avait inculpé leurs gouvernants pour des crimes
supposés commis par eux ou sur leurs ordres en Afrique’.

9. Une hypothèse encore plus adéquate pourrait servir de contrepoint
au cas d'espèce. Il y a bien des juges dans l'hémisphère Sud, non moins
qualifiés que M. Vandermeersch et comme lui imbus de bonne foi et d’un
amour profond des droits de l’homme et des droits des peuples, qui
mhésiteraient point à lancer des actions pénales contre plusieurs gouver-
nants de l'hémisphère Nord au titre d'épisodes militaires récents, surve-
nus tous au nord de l’équateur. Leur connaissance des faits n’est pas
moins complète ni moins impartiale que celle que le for de Bruxelles
entend posséder sur les événements de Kinshasa. Pourquoi ces juges font-
ils preuve de retenue ? Parce qu'ils ont conscience de ce que le droit inter-
national n'autorise pas l'affirmation d’une compétence pénale dans un tel
cadre. Parce qu’ils savent que leurs gouvernements nationaux, à la lumière
de cette réalité juridique, n’appuieraient jamais, sur le plan international,
de telles initiatives. Si l'application du principe de la compétence univer-
selle ne présuppose pas la présence de la personne accusée sur le territoire
de l'Etat du for, toute coordination devient impossible et c’est bien le sys-
tème international de coopération pour la répression du crime qui
s’effondre*. Il importe que le règlement, sur le plan interne, de ques-
tions de cet ordre et par conséquent la conduite des autorités de chaque
Etat s'accordent avec l’idée d’une société internationale décentralisée,
fondée sur le principe de l'égalité de ses membres et appelant nécessai-

1 CR 2001/6, p. 31.

2 CR 2001/6, p. 28 (M™ Chemillier-Gendreau); CR 2001/9, p. 12-13 (M. Eric David).

* Notez, pour ce qui est du stade actuel du principe de la compétence universelle, que
les Etats négociateurs du traité de Rome ont évité d’attacher à ce principe la compétence
de la future Cour pénale internationale.

94
94 MANDAT D’ARRET (OP. IND. REZEK)

rement la coordination de leurs efforts. En dehors d’une telle discipline,
toute politique adoptée au nom des droits de l’homme risque de desservir
cette cause au lieu de la renforcer.

10. L'examen préalable de la question de la compétence aurait dû, à
mon avis, dispenser la Cour de toute délibération sur la question de
Pimmunité. Je m’associe en tout cas aux conclusions de la majorite de
mes collègues sur ce point. J’estime que le for interne de la Belgique n'est
pas compétent, dans les circonstances de l’espèce, pour l’action pénale,
faute d'une base de compétence autre que le seul principe de la compé-
tence universelle et faute, à l'appui de celui-ci, de la présence de la per-
sonne accusée sur le territoire belge, qu’il ne serait pas légitime de forcer
à comparaître. Mais je pense que, si la compétence de la justice belge
pouvait être admise, ’immunité du ministre congolais des affaires étran-
gères aurait interdit l'engagement de l’action pénale ainsi que l'expédition
par le juge, avec le soutien par le Gouvernement belge, du mandat d’arrêt
international.

(Signé) Francisco REZEK.

95
